Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/11/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 10-25, 33, 37-41 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conductive leaves that project radially inward from said housing to provide a central opening for said power cable” must be shown or the feature(s) canceled from the claim(s). In Applicant’s specification conductive leaves are not shown, only flexible triangular fingers 58 projecting radially inward to provide a central opening for the power conductor 26 are shown in Fig. 5 in Paragraph [0038]”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3	Claim 1-4, 10-25, 33, 37-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

4.         Claims 1 recites the limitation “conductive leaves that project radially inward from said housing to provide a central opening for said power cable. ” However Applicant’s specification recites “a plurality of resiliently flexible triangular fingers 58 projecting radially inward to provide a central opening for the power conductor 26” but these flexible fingers are not recited as conductive in the specification.

These fingers are not described in claim language only, “the conductive blocks or leaves” are mentioned in Paragraph [0045] are related to FIG. 9 and one or more capacitive elements

Claims 2-4, 10-20, 33, and 38-41 are also rejected because it depends on claim 1.

5.         Claims 21 recites the limitation “conductive leaves that project radially inward from said housing to provide a central opening for said power cable. ” However in Applicant’s specification “a plurality of resiliently flexible triangular fingers 58 projecting radially inward to provide a central opening for the power conductor 26” but these flexible fingers are not recited as conductive in the specification.

These fingers are not described in claim language only “the conductive blocks or leaves” are mentioned in Paragraph [0045]) are related to FIG. 9 and one or more capacitive elements

Claims 22-25 and 37 are also rejected because it depends on claim 21.



Claim Status
Claims 1-4, 10-25, 33, 37-41 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 10-25, 33, 37-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lightbody et al. (US 2005/0275397 A1) in view of Libove et al. (US 5,473,244 A) in view of COOK et al. (US 2015/0206645 A1)

    PNG
    media_image1.png
    690
    769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    702
    775
    media_image2.png
    Greyscale

7	Regarding to claim 1, Lightbody discloses a sensor (Figs. 1-6 shows a sensor) for determining voltage of a power cable (Figs. 1-6 Item 102) comprising: 
a housing (Figs. 1-6 Item 104 & 106 or 303 discloses flex circuit housing in Paragraph [0034 & 0043]) configured to be coupled around at least a portion of said power cable (Figs. 1-6 Item 102 discloses power cable in Paragraph [0034]);
a plurality of conductive elements (Figs. 1-6 Item 310 discloses traces around power cable 102 in Paragraph [0043]) supported by said housing (Figs. 1-6 Item 104 & 106 or 303) and configured to be electrically coupled to said power cable (Figs. 1-6 Item102) when said housing (Figs. 1-6 Item 104 & 106 or 303) is said coupled around at least a portion of said power cable (Figs. 1-6 Item102);
a first capacitive element (Figs. 1-6 Item 150 discloses a capacitor sensing layer in Paragraph [0053]) supported by said housing ((Figs. 1-6 Item 104 & 106 or 303) and electrically interconnected with said plurality of conductive elements (Figs. 1-6 Item 310);
a second capacitive element (Figs. 1-6 Item 152 discloses a capacitor sensing layer in Paragraph [0053]) supported by said housing (Figs. 1-6 Item 104 & 106 or 303) and electrically interconnected with said plurality of conductive elements (Figs. 1-6 Item 310);
a processor (Fi Figs. 1-6 Item 100 or 500 discloses a module including processor 500 in Paragraph [0049 & 0053]) determining a cable capacitance of said power cable (Figs. 1-6 Item 102) based upon alternatively sensing an electrical characteristic of 
said first capacitive element (Figs. 1-6 Item 150 discloses a capacitor sensing layer in Paragraph [0053]) and said second capacitive element and (ii) (Figs. 1-6 Item 152 discloses a capacitor sensing layer in Paragraph [0053]) said first capacitive element without said second capacitive element (Figs. 4 & 6 Item 600 discloses analog switches which can enable or disable capacitors in Paragraph [0051 & 0053);
However Lightbody does not explicitly teach a sampling frequency provided by an oscillator.
However, Libove teaches a sampling frequency provided by an oscillator (Fig. 19 Item 906 discloses sine wave oscillator 906 provides a frequency signal in Col18 Lines [0050-0065]).

    PNG
    media_image3.png
    443
    722
    media_image3.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a sensor for monitoring power in a conductor as taught by Lightbody to further utilize an apparatus for performing non-contacting measurements using a sine wave oscillator 906 for an input requency as taught by Libove in order to improve accuracy and reduce the effects of stray coupling (in abstract).
However Lightbody in view of Libove does not explicitly teach wherein said plurality of conductive elements is comprised of conductive leaves that project radially inward from said housing to provide a central opening for said power cable which will bend resilientlv outward to accommodate said power conductor if said power conductor is larger than the opening provided by the ends of the conductive leaves

    PNG
    media_image4.png
    481
    693
    media_image4.png
    Greyscale


However, COOK teaches wherein said plurality of conductive elements is comprised of conductive leaves (Fi Figs. 1-5 Item 58 discloses flexible triangular fingers in Paragraph [0023]) that project radially inward from said housing (Fi Figs. 1-5 Item 34 & 36 discloses segment housing in Paragraph [0020]) to provide a central opening ( Figs. 1-5 Item  discloses a central opening for the power conductor 26 in Paragraph [0023]) for said power cable (Figs. 1-5 Item 26 discloses a power conductor 26 (or more than one power conductor) in Paragraph [0016]) which will bend resilientlv outward to accommodate said power conductor if said power conductor (Fi Figs. 1-5 Item 26 discloses a power conductor 26 in Paragraph [0016]) is larger than the opening provided by the ends of the conductive leaves (Figs. 1-5 Item 58 discloses a plurality of resiliently flexible triangular fingers 58 projecting radially inward to provide a central opening for the power conductor 26. If the power conductor is larger than the opening provided by the ends of the triangular fingers 58, in Paragraph [0023])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a sensor for monitoring power in a conductor as taught by Lightbody in view of Libove to further utilize a plurality of resiliently flexible triangular fingers  projecting radially the power conductor 26 as taught by COOK in order to fingers will bend resiliently outward to accommodate the power conductor in Paragraph [0023]).

8	Regarding to claim 2, Lightbody discloses a sensor (Figs. 1-6 shows a sensor) of claim 1 further comprising 
a switch element (Figs. 1- 6 Item 600 discloses analog switches in Paragraph [0051) supported by said housing (Figs. 1-6 Item 104 & 106 or 303)  that selectively includes said second capacitive element in determining said electrical characteristic (Figs. 1-6 Item 600 discloses analog switches which can enable or disable capacitors for measurement in Paragraph [0051 & 0053).

9	Regarding to claim 3, Lightbody discloses the sensor of claim 1 wherein said electrical characteristic is a voltage level set (Figs. 1-6 includes a module that determine various electrical characteristics including, for example, current, voltage, energy and/or power in Paragraph [043]) by said first capacitive element (Figs. 1-6 Item 150 discloses a capacitor sensing layer  in Paragraph [0053]).

10	Regarding to claim 4, Lightbody discloses the sensor of claim 3 wherein a buffered (Figs. 1-6 Item 410 discloses an op amp which is equivalent to applicant’s (Fig.12 item 340) in Paragraph [0047]) electrical characteristic is based upon said electrical characteristic (Figs. 1-6 includes a module that determine various electrical characteristics including, for example, current, voltage, energy and/or power in Paragraph [043]).

11	Regarding to claim 10, Lightbody discloses the sensor of claim 1. 
However Lightbody in view of Libove does not explicitly teach wherein said first capacitive element has a capacitance value between 100 to 1 and 10,000 to 1 of said cable capacitance.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Lightbody in view of Libove to optimize the first capacitive element has a capacitance value between 100 to 1 and 10,000 to 1 of said cable capacitance. because if there is a sizable difference between the capacitance values between sensor and cable capacitance then calibration is better which can improve accuracy “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).

12	Regarding to claim 11, Lightbody discloses the sensor of claim 1. 
However Lightbody in view of Libove does not explicitly teach wherein said second capacitive element has a capacitance value within 75% of the value of said cable capacitance.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Lightbody in view of Libove to optimize the second capacitive element has a capacitance value within 75% of the value of said cable capacitance because capacitance ratio improves accuracy of capacitive voltage divider to sense the voltage associated with the conductor “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).

13	Regarding to claim 12, Lightbody discloses the sensor of claim 1 wherein said first capacitive element and said second capacitive element (Figs. 1-6 Item 150 & 152 discloses a capacitor sensing layers in Paragraph [0053]) are arranged in a voltage divider configuration (Figs. 1-6 Item 150 & 152 discloses a capacitor sensing layers using a capacitive voltage divider in Paragraph [0044]).

14	Regarding to claim 13, Lightbody discloses the sensor of claim 1 wherein a plurality of conductive elements are (Figs. 1-6 Item 150 discloses a capacitor sensing layer in Paragraph [0053]) supported by said housing in a fixed relationship with respect to said housing (Figs. 1-6 Item 104 & 106 or 303 discloses flex circuit  housing in Paragraph [0034 & 0043]).

15	Regarding to claim 14, Lightbody discloses the sensor of claim 13 wherein a plurality of conductive elements are (Figs. 1-6 Item 310 discloses traces around power cable 102 in Paragraph [0043]) is supported by an exterior surface of said housing (Figs. 1-6 Item 104 discloses Fig. 1A shows exterior surface equivalent to applicant’s Fig 18 in Paragraph [0043]).

16	Regarding to claim 15, Lightbody discloses the sensor of 14 wherein a plurality of conductive elements are (Figs. 1-6 Item 310 discloses traces around power cable 102 in Paragraph [0043]) is affixed to said housing using a plating process (Figs. 1-6 Item 310 discloses traces are fixed to flex circuit 303 in Paragraph [0043]).

17	Regarding to claim 16, Lightbody discloses the sensor of claim 13 wherein a plurality of conductive elements are (Figs. 1-6 Item 310 discloses traces around power cable 102 in Paragraph [0043]) detachably engageable with said housing (Figs. 1-6 Item 104 & 106 or 303 discloses flex circuit housing in Paragraph [0034 & 0043]).

18	Regarding to claim 17, Lightbody discloses the sensor of claim 16. 
However Lightbody in view of Libove does not explicitly teach wherein a plurality of conductive elements are selectable from a plurality of different sizes and engageable with said housing.
However, COOK teaches wherein a plurality of conductive elements are selectable from a plurality of different sizes and engageable with said housing. (Figs. 1-7 discloses split core sensing transformer having different sizes in Paragraph [0033])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a sensor for monitoring power in a conductor as taught by Lightbody in view of Libove to further utilize a split core sensing transformer having different sizes as taught by COOK in order increases the initial accuracy of the current transformer (in Paragraph [0033]).

19	Regarding to claim 18, Lightbody discloses the sensor of claim 16 wherein characteristics of a plurality of conductive elements are (Figs. 1-6 Item 310 discloses traces around power cable 102 in Paragraph [0043]) determined by said processor (Figs. 1-6 Item 100 or 500 discloses a module including processor 500 which can determine various electrical characteristics including, for example, current, voltage, energy and/or power in Paragraph [0043, 0049, & 0053]).

20	Regarding to claim 19, Lightbody discloses the sensor of claim 18 wherein a plurality of conductive element (Figs. 1-6 Item 310 discloses traces around power cable 102 in Paragraph [0043]) elements are determined based upon a modifiable electrical structure (Figs. 1-6 Item 104 & 106 or 303 discloses flex circuit housing movable in two positions open/closed shown in Fig. 1A/1B in Paragraph [0019-0020, 0034 & 0043]).

21	Regarding to claim 20, Lightbody discloses the sensor of claim 18 wherein a plurality of conductive element (Figs. 1-6 Item 310 discloses traces around power cable 102 in Paragraph [0043]) elements are determined based upon a modifiable mechanical structure (Figs. 1-6 Item 104 & 106 or 303 discloses flex circuit housing which is a mechanical fixture such as a split core housing the same as Applicant’s invention in Paragraph [0019-0020, 0034 & 0043]).

22	Regarding to claim 21, Lightbody discloses a sensor (Figs. 1-6 shows a sensor) for determining voltage of a power cable (Figs. 1-6 Item 102) comprising: 
a housing (Figs. 1-6 Item 104 & 106 or 303 discloses flex circuit housing in Paragraph [0034 & 0043]) configured to be coupled to said power cable (Figs. 1-6 Item 102 discloses power cable in Paragraph [0034]);
a plurality of conductive structures (Figs. 1-6 Item 310 discloses traces around power cable 102 in Paragraph [0043]) supported by said housing (Figs.1-6 Item 104 & 106 or 303) and configured to be electrically coupled to said power cable (Figs. 1-6 Item 102) when said housing (Figs. 1-6 Item 104 & 106 or 303) is said coupled to at least a portion of said power cable (Figs. 1-6 Item 102);
a capacitive structure  (Figs. 1-6 Item 150 & 152 discloses a capacitor sensing layers in Paragraph [0053]) supported by said housing (Figs. 1-6 Item 104 & 106 or 303) and electrically interconnected with said a plurality of conductive structures (Figs. 1-6 Item 310 discloses traces around power cable 102 in Paragraph [0043]);
a processor (Figs. 1-6 Item 100 or 500 discloses a module including processor 500in Paragraph [0047 & 0049]) determining a cable capacitance of said power cable (Figs. 1-6 Item 102) based upon sensing two different electrical characteristics of said capacitive structure (Figs. 1-6 Item 150 & 152 discloses a capacitor sensing layers in Paragraph [0053]); and 
said sensor determining said voltage (Figs. 1-6 includes a module that determine various electrical characteristics including, for example, current, voltage, energy and/or power in Paragraph [043]) of said power cable (Figs. 1-6 Item 102) based upon said determined cable capacitance (Figs. 1-6 Item 150 & 152 discloses a capacitor sensing layers  in Paragraph [0053]).
However Lightbody does not explicitly teach a processor utilizing a sampling frequency provided by an oscillator;
However, Libove teaches a processor utilizing a sampling frequency provided by an oscillator; (Fig. 19 Item 906 discloses sine wave oscillator 906 provides a frequency signal in Col18 Lines [0050-0065]);
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a sensor for monitoring power in a conductor as taught by Lightbody to further utilize an apparatus for performing non-contacting measurements using a sine wave oscillator 906 for an input requency as taught by Libove in order to improve accuracy and reduce the effects of stray coupling (in abstract).
However Lightbody in view of Libove does not explicitly teach wherein said plurality of conductive elements is comprised of conductive leaves that project radially inward from said housing to provide a central opening for said power cable which will bend resilientlv outward to accommodate said power conductor if said power conductor is larger than the opening provided by the ends of the conductive leaves

However, COOK teaches wherein said plurality of conductive elements is comprised of conductive leaves (Fi Figs. 1-5 Item 58 discloses flexible triangular fingers in Paragraph [0023]) that project radially inward from said housing (Fi Figs. 1-5 Item 34 & 36 discloses segment housing in Paragraph [0020]) to provide a central opening (Fi Figs. 1-5 Item  discloses a central opening for the power conductor 26 in Paragraph [0023]) for said power cable (Fi Figs. 1-5 Item 26 discloses a power conductor 26 (or more than one power conductor) in Paragraph [0016]) which will bend resilientlv outward to accommodate said power conductor if said power conductor (Fi Figs. 1-5 Item 26 discloses a power conductor 26 in Paragraph [0016]) is larger than the opening provided by the ends of the conductive leaves (Fi Figs. 1-5 Item 58 discloses a plurality of resiliently flexible triangular fingers 58 projecting radially inward to provide a central opening for the power conductor 26. If the power conductor is larger than the opening provided by the ends of the triangular fingers 58, in Paragraph [0023])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a sensor for monitoring power in a conductor as taught by Lightbody in view of Libove to further utilize a plurality of resiliently flexible triangular fingers  projecting radially the power conductor 26 as taught by COOK in order to fingers will bend resiliently outward to accommodate the power conductor in Paragraph [0023]).

23	Regarding to claim 22, Lightbody discloses the sensor of claim 21 wherein said processor (Figs. 1-6 Item 100 or 500 discloses a module including processor 500in Paragraph [0047 & 0049]) samples said capacitive structure (Figs. 1-6 Item 150 & 152) at substantially the same frequency as a voltage of said power cable (Figs. 1-6 Item 102 discloses power cable in Paragraph [0034]).

24	Regarding to claim 23, Lightbody discloses the sensor of claim 21 further comprising 
a switch element  (Figs. 1- 6 Item 600 discloses analog switches in Paragraph [0051) supported by said housing (Figs. 1-6 Item 104 & 106 or 303)  that selectively includes different capacitive elements in determining said electrical characteristics (Figs. 1-6 Item 600 discloses analog switches which can enable or disable capacitors for measurement in Paragraph [0051 & 0053).

25	Regarding to claim 24, Lightbody discloses the sensor of claim 21 wherein said electrical characteristic is a voltage level set (Figs. 1-6 includes a module that determine various electrical characteristics including, for example, current, voltage, energy and/or power in Paragraph [043]) by a capacitive element (Figs. 1-6 Item 150 discloses a capacitor sensing layer  in Paragraph [0053]).

26	Regarding to claim 25, Lightbody discloses the sensor of claim 24 wherein a buffered (Figs. 1-6 Item 410 discloses an op amp which is equivalent to applicant’s (Fig.12 item 340) in Paragraph [0047]) electrical characteristic is based upon said electrical characteristic (Figs. 1-6 includes a module that determine various electrical characteristics including, for example, current, voltage, energy and/or power in Paragraph [043]).


27	Regarding to claim 33, Lightbody discloses the sensor of claim 1 wherein the processor (Fi Figs. 1-6 Item 100 or 500 discloses a module including processor 500 in Paragraph [0049 & 0053]).
However Lightbody does not explicitly teach processor includes the oscillator.
However, Libove teaches processor includes the oscillator. (Fig. 19 Item 906 discloses sine wave oscillator and microprocessors in Col18 Lines [0050-0065]);
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a sensor for monitoring power in a conductor as taught by Lightbody to further utilize an apparatus for performing non-contacting measurements using a sine wave oscillator 906 and analyzer to detect voltage or current as taught by Libove in order to improve accuracy and reduce the effects of stray coupling (in abstract).

28	Regarding to claim 37 Lightbody discloses the sensor of claim 21 wherein the processor (Figs. 1-6 Item 100 or 500 discloses a module including processor 500 in Paragraph [0049 & 0053]).
However Lightbody does not explicitly teach processor includes the oscillator.
However, Libove teaches processor includes the oscillator. (Fig. 19 Item 906 discloses sine wave oscillator and microprocessors in Col18 Lines [0050-0065]);
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a sensor for monitoring power in a conductor as taught by Lightbody to further utilize an apparatus for performing non-contacting measurements using a sine wave oscillator 906 and analyzer to detect voltage or current as taught by Libove in order to improve accuracy and reduce the effects of stray coupling (in abstract).

29	Regarding to claim 38, Lightbody discloses the sensor of claim 1. 
However Lightbody in view of Libove does not explicitly teach wherein the plurality of conductive elements are operatively connected via a hinge to the housing.
However, COOK teaches wherein the plurality of conductive elements (Fi Figs. 1-5 Item 58 discloses flexible triangular fingers in Paragraph [0023]) are operatively connected via a hinge (Fi Figs. 1-5 Item 34 & 36 discloses hinged, split core sensing transformer permits the ends of housing in Paragraph [0019-0020]) to the housing (Fi Figs. 1-5 Item 34 & 36 discloses segment housing in Paragraph [0020]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a sensor for monitoring power in a conductor as taught by Lightbody in view of Libove to further utilize a plurality of resiliently flexible triangular fingers  projecting radially the power conductor 26 as taught by COOK in order to fingers will bend resiliently outward to accommodate the power conductor in Paragraph [0023]).


30	Regarding to claim 39, Lightbody discloses the sensor of claim 1. 
However Lightbody in view of Libove does not explicitly teach wherein the plurality of conductive elements are triangle shaped.
However, COOK teaches wherein the plurality of conductive elements are triangle shaped. (Fi Figs. 1-5 Item 58 discloses flexible triangular fingers in Paragraph [0023]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a sensor for monitoring power in a conductor as taught by Lightbody in view of Libove to further utilize a plurality of resiliently flexible triangular fingers  projecting radially the power conductor 26 as taught by COOK in order to fingers will bend resiliently outward to accommodate the power conductor in Paragraph [0023]).

31	Regarding to claim 40, Lightbody discloses the sensor of claim 1. 
However Lightbody in view of Libove does not explicitly teach wherein the plurality of conductive elements are semi-circular shaped.
However, COOK teaches wherein the plurality of conductive elements are semi-circular shaped (Fi Figs. 1-5 Item 58 discloses flexible triangular fingers in Paragraph [0023]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a sensor for monitoring power in a conductor as taught by Lightbody in view of Libove to further utilize a plurality of resiliently flexible triangular fingers  projecting radially the power conductor 26 as taught by COOK in order to fingers will bend resiliently outward to accommodate the power conductor in Paragraph [0023]).

32	Regarding to claim 41, Lightbody discloses the sensor of claim 1. 
However Lightbody in view of Libove does not explicitly teach wherein the housing is made of an electrically insulating thermoplastic material such as nylon, polyvinyl chloride (PVC), or polycarbonate.
However, COOK teaches wherein the housing is made of an electrically insulating thermoplastic material such as nylon, polyvinyl chloride (PVC), or polycarbonate (Fi Figs. 1-5 Item 34 & 36 discloses segment housing is made of an electrically insulating thermoplastic material such as nylon or polyvinyl chloride (PVC). in Paragraph [0020 & 0023])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a sensor for monitoring power in a conductor as taught by Lightbody in view of Libove to further utilize a plurality of resiliently flexible triangular fingers  projecting radially the power conductor 26 as taught by COOK in order to fingers will bend resiliently outward to accommodate the power conductor in Paragraph [0023]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868